       Case 1:19-cv-08735-AJN-RWL Document 41 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                 10/5/2020
CURTIS A. MCDANIEL,                                            :
                                                               :   19-CV-8735 (AJN) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
THE CITY OF NEW YORK, et al.,                                  :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff has filed a motion to compel Officer Irwin DeLeon to answer Local Rule

33.2 interrogatories. (Dkt. 38.) Defendants oppose on the basis that Officer DeLeon has

not been served. (Dkt. 39.) Plaintiff added Officer DeLeon as a named defendant by way

of amended complaint filed May 28, 2020. (Dkt. 29.) Accordingly:

        1.       The Court requests that Officer DeLeon waive service of summons and file

a waiver by October 15, 2020.

        2.       By October 29, 2020, defense counsel shall serve supplemental Local Rule

33.2 responses on behalf of Officer DeLeon.

        No later than October 9, 2020, counsel shall mail a copy of this Order to Plaintiff

and file proof of such service on ECF. If counsel is unable to complete this mailing as a

result of COVID-19 and related disruptions, counsel shall promptly notify the Court by

letter filed on ECF.




                                                        1
      Case 1:19-cv-08735-AJN-RWL Document 41 Filed 10/05/20 Page 2 of 2




                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: October 5, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
